Citation Nr: 1017013	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to benefits administered by the Department of Veterans 
Affairs.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant served on active duty from February 1996 to 
October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In October 2005, a hearing on appeal was held before a 
Decision Review Officer at the RO.  The transcript of the 
hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that schizophrenia had its onset 
during his period of active service with the United States 
Navy in 1996, and this precipitated the misconduct that led 
to his discharge from service.  All we have is a one page 
memorandum from the United States Navy in support of the 
discharge.  The appellant had prior reserve service with the 
United States Army and those records were obtained.  The file 
contains an envelop marked "Navy," but the records are 
actually for the Army examinations.  In September 2003, the 
RO requested the appellant's service treatment records and 
was told that there were no records at that station and 
further searches were recommended.  There is no evidence of 
any follow-up or further attempts to obtain the appellant's 
records.  The Veterans Claims Assistance Act provides that VA 
must continue it efforts to obtain Federal records until such 
records are obtained, unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
them would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  
Thus, further efforts, and particularly the development 
recommended in 2003, must be pursued.  

Also, the appellant's service personnel records have not been 
obtained.  These are relevant and such be obtained and 
considered by adjudicators.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should make further attempts to 
obtain the service treatment records 
for the appellant's period of Navy 
service in 1996.  The development 
recommended in the response on the VA 
Form 3101, dated in September 2003, 
should be pursued.  If the service 
treatment records cannot be obtained, 
the AOJ should notify the Veteran and 
his representative, describing all 
efforts to obtain the records.  

2.  The AOJ should obtain a complete 
copy of the appellant's service 
personnel records for the period of 
Navy service in 1996.  If the service 
personnel records cannot be obtained, 
the AOJ should notify the appellant and 
his representative, describing all 
efforts to obtain the records.  

3.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


